DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 5, 9, 10, 12, and 13 of U.S. Patent No. 10,257,857 (hereinafter ‘857). 

Regarding claim 1, ‘857 discloses a method implemented by a station (STA) in a Wireless Local Area Network (WLAN) to disregard a Network Allocation Vector (NAV) maintained by the STA, the method comprising: 
receiving a first frame from an Access Point (AP) (receiving a first PPDU, see claim 1); 
determining whether the NAV maintained by the STA was previously set using a duration indicated in a second frame that (1) was received by the STA prior to receiving the first frame and (2) originated from the AP (determining whether a duration indicated in a control field of the preamble portion of the first PPDU is greater than a current NAV value, and determining whether the first PPDU is received as an immediate response to a second PPDU previously transmitted by the STA, see claim 1); and 
transmitting a third frame to the AP as an immediate response to the first frame without considering the NAV maintained by the STA when a determination is made that the NAV maintained by the STA was previously set using the duration indicated in the second frame that originated from the AP (updating the NAV maintained by the STA using the duration indicated in the control field of the preamble portion of the first PPDU in response to a determination that the duration indicated in the control field of the preamble portion of the first PPDU is greater than the current NAV value and the first PPDU is not received as an immediate response to the second PPDU previously transmitted by the STA, see claim 1).
Although the claims at issue are not identical, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of the ‘857 Patent. Specifically, the NAV is determined whether it was previously set, and updates (transmits) the NAV when the determination is met.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 2, ‘857 discloses the method of claim 1, wherein the transmitting is performed with consideration to the NAV maintained by the STA when a determination is made that the NAV maintained by the STA was not previously set using the duration indicated in the second frame that originated from the AP (the STA is configured to refrain from updating the NAV maintained by the STA in response to a determination that the first PPDU is received as an immediate response to the second PPDU previously transmitted by the STA, see claim 1).

Regarding claim 3, ‘857 discloses the method of claim 1, wherein the first frame includes trigger information that elicits the STA to participate in an uplink (UL) multi-user (MU) simultaneous transmission (wherein the second PPDU previously transmitted by the STA includes trigger information that elicits an immediate response, see claim 3).

Regarding claim 4, ‘857 discloses the method of claim 3, wherein the first frame is a trigger frame that includes the trigger information (wherein the second PPDU previously transmitted by the STA includes trigger information that elicits an immediate response, see claim 3).

Regarding claim 5, ‘857 discloses the method of claim 1, wherein the duration is indicated in a transmit opportunity (TXOP) duration field of a control field of a preamble portion of the second frame (wherein the duration is indicated in a transmit opportunity (TXOP) duration field of the control field of the preamble portion of the first PPDU, see claim 4).

Regarding claim 6, ‘857 discloses the method of claim 5, wherein the control field is an HE-SIG-A field (wherein the control field of the preamble portion of the first PPDU is a High Efficiency Signal A (HE-SIG-A) field, see claim 5).

Regarding claim 7, ‘857 discloses the method of claim 1, wherein the STA transmits the third frame to the AP an Interframe Space (IFS) time after receiving the first frame (wherein determining whether the first PPDU is received as an immediate response to the second PPDU previously transmitted by the STA is based on a determination of whether the first PPDU is received a Short Interframe Space (SIFS) time after transmitting the second PPDU, see claim 9).

Regarding claim 8, ‘857 discloses the method of claim 7, wherein the IFS time is a Short Interframe Space (SIFS) time (wherein determining whether the first PPDU is received as an immediate response to the second PPDU previously transmitted by the STA is based on a determination of whether the first PPDU is received a Short Interframe Space (SIFS) time after transmitting the second PPDU, see claim 9).

Regarding claim 9, ‘857 discloses a station operating in a Wireless Local Area Network (WLAN), the station comprising: 
a set of one or more processors (a set of one or more processors, see claim 10); and 
a non-transitory machine-readable storage medium having stored therein instructions, which when executed by the set of one or more processors, causes the station to (a non-transitory machine-readable medium having stored therein a NAV component, which when executed by the set of one or more processors, causes the network device to, see claim 10): 
receive a first frame from an Access Point (AP) (receive a first PPDU, see claim 10); 
determine whether a Network Allocation Vector (NAV) maintained by the station was previously set using a duration indicated in a second frame that (1) was received by the station prior to receiving the first frame and (2) originated from the AP (determine whether a duration indicated in a control field of the preamble portion of the first PPDU is greater than a current NAV value, determine whether the first PPDU is received as an immediate response to a second PPDU previously transmitted by the STA, see claim 10); and 
transmit a third frame to the AP as an immediate response to the first frame without considering the NAV maintained by the station when a determination is made that the NAV maintained by the station was previously set using the duration indicated in the second frame that originated from the AP (update the NAV maintained by the STA using the duration indicated in the control field of the preamble portion of the first PPDU in response to a determination that the duration indicated in the control field of the preamble portion of the first PPDU is greater than the current NAV value and the first PPDU is not received as an immediate response to the second PPDU previously transmitted by the STA, see claim 10).
Although the claims at issue are not identical, it is clear that the conflicting claims are not patentably distinct from each other because claim 9 of the instant application merely broadens the scope of claim 10 of the ‘857 Patent. Specifically, the NAV is determined whether it was previously set, and updates (transmits) the NAV when the determination is met.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 10, ‘857 discloses the station of claim 9, wherein the transmitting is performed with consideration to the NAV maintained by the station when a determination is made that the NAV maintained by the station was not previously set using the duration indicated in the second frame that originated from the AP (the STA is to refrain from updating the NAV maintained by the STA in response to a determination that the first PPDU is received as an immediate response to the second PPDU previously transmitted by the STA, see claim 10).

Regarding claim 11, ‘857 discloses the station of claim 9, wherein the first frame includes trigger information that elicits the station to participate in an uplink (UL) multi-user (MU) simultaneous transmission (wherein the second PPDU previously transmitted by the STA includes trigger information that elicits an immediate response, see claim 12).

Regarding claim 12, ‘857 discloses the station of claim 11, wherein the first frame is a trigger frame that includes the trigger information (wherein the second PPDU previously transmitted by the STA includes trigger information that elicits an immediate response, see claim 12).

Regarding claim 13, ‘857 discloses the station of claim 9, wherein the duration is indicated in a transmit opportunity (TXOP) duration field of a control field of a preamble portion of the second frame (wherein the duration is indicated in a transmit opportunity (TXOP) duration field of the control field of the preamble portion of the first PPDU, see claim 13).

Regarding claim 14, ‘857 discloses the station of claim 13, wherein the control field is an HE-SIG-A field (wherein the control field of the preamble portion of the first PPDU is a High Efficiency Signal A (HE-SIG-A) field, see claim 13).

Regarding claim 15, ‘857 discloses the station of claim 9, wherein the station transmits the third frame to the AP an Interframe Space (IFS) time after receiving the first frame (wherein determining whether the first PPDU is received as an immediate response to the second PPDU previously transmitted by the STA is based on a determination of whether the first PPDU is received a Short Interframe Space (SIFS) time after transmitting the second PPDU, see method claim 9).

Regarding claim 16, ‘857 discloses the station of claim 15, wherein the IFS time is a Short Interframe Space (SIFS) time (wherein determining whether the first PPDU is received as an immediate response to the second PPDU previously transmitted by the STA is based on a determination of whether the first PPDU is received a Short Interframe Space (SIFS) time after transmitting the second PPDU, see method claim 9).

Regarding claim 17, ‘857 discloses a non-transitory machine-readable medium storing instructions, which when executed by one or more processors of a station (STA) in a Wireless Local Area Network (WLAN), causes the STA to (a non-transitory machine-readable medium having stored therein a NAV component, which when executed by the set of one or more processors, causes the network device to, see system claim 10): 
receive a first frame from an Access Point (AP) (receive a first PPDU, see system claim 10); 
determine whether a Network Allocation Vector (NAV) maintained by the STA was previously set using a duration indicated in a second frame that (1) was received by the STA prior to receiving the first frame and (2) originated from the AP (determine whether a duration indicated in a control field of the preamble portion of the first PPDU is greater than a current NAV value, determine whether the first PPDU is received as an immediate response to a second PPDU previously transmitted by the STA, see system claim 10); and 
transmit a third frame to the AP as an immediate response to the first frame without considering the NAV maintained by the STA when a determination is made that the NAV maintained by the STA was previously set using the duration indicated in the second frame that originated from the AP (update the NAV maintained by the STA using the duration indicated in the control field of the preamble portion of the first PPDU in response to a determination that the duration indicated in the control field of the preamble portion of the first PPDU is greater than the current NAV value and the first PPDU is not received as an immediate response to the second PPDU previously transmitted by the STA, see system claim 10).
Although the claims at issue are not identical, it is clear that the conflicting claims are not patentably distinct from each other because claim 17 of the instant application merely broadens the scope of system claim 10 of the ‘857 Patent. Specifically, the NAV is determined whether it was previously set, and updates (transmits) the NAV when the determination is met.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 18, ‘857 discloses the non-transitory machine-readable medium of claim 17, wherein the transmitting is performed with consideration to the NAV maintained by the STA when a determination is made that the NAV maintained by the STA was not previously set using the duration indicated in the second frame that originated from the AP (the STA is to refrain from updating the NAV maintained by the STA in response to a determination that the first PPDU is received as an immediate response to the second PPDU previously transmitted by the STA, see system claim 10).

Regarding claim 19, ‘857 discloses the non-transitory machine-readable medium of claim 17, wherein the first frame includes trigger information that elicits the STA to participate in an uplink (UL) multi-user (MU) simultaneous transmission, and wherein the first frame is a trigger frame that includes the trigger information (wherein the second PPDU previously transmitted by the STA includes trigger information that elicits an immediate response, see system claim 12).

Regarding claim 20, ‘857 discloses the non-transitory machine-readable medium of claim 17, wherein the duration is indicated in a transmit opportunity (TXOP) duration field of an HE-SIG-A field of a preamble portion of the second frame (wherein the duration is indicated in a transmit opportunity (TXOP) duration field of the control field of the preamble portion of the first PPDU, wherein the control field of the preamble portion of the first PPDU is a High Efficiency Signal A (HE-SIG-A) field, see system claim 13).

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7, 10 – 15, 17, and 19 of U.S. Patent No. 11,006,452 (hereinafter ‘452). 

Regarding claim 1, ‘452 discloses a method implemented by a station (STA) in a Wireless Local Area Network (WLAN) to disregard a Network Allocation Vector (NAV) maintained by the STA, the method comprising: 
receiving a first frame from an Access Point (AP) (receiving a first Physical Layer Protocol Data Unit (PPDU) from an Access Point (AP), see claim 1); 
determining whether the NAV maintained by the STA was previously set using a duration indicated in a second frame that (1) was received by the STA prior to receiving the first frame and (2) originated from the AP (determining whether the NAV maintained by the STA was previously set using a duration indicated in a second PPDU that was received by the STA prior to receiving the first PPDU and that originated from a same Basic Service Set (BSS) as a BSS corresponding to the first PPDU, see claim 1); and 
transmitting a third frame to the AP as an immediate response to the first frame without considering the NAV maintained by the STA when a determination is made that the NAV maintained by the STA was previously set using the duration indicated in the second frame that originated from the AP (transmitting a third PPDU to the AP as an immediate response to the first PPDU without considering the NAV maintained by the STA when a determination is made that the NAV maintained by the STA was previously set using the duration indicated in the second PPDU that originated from the same BSS as the BSS corresponding to the first PPDU, see claim 1).
Although the claims at issue are not identical, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of the ‘452 Patent. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 2, ‘452 discloses the method of claim 1, wherein the transmitting is performed with consideration to the NAV maintained by the STA when a determination is made that the NAV maintained by the STA was not previously set using the duration indicated in the second frame that originated from the AP (with consideration for the NAV maintained by the STA when a determination is made that the NAV maintained by the STA was not previously set using the duration indicated in the second PPDU that originated from the same BSS as the BSS corresponding to the first PPDU, see claim 1).

Regarding claim 3, ‘452 discloses the method of claim 1, wherein the first frame includes trigger information that elicits the STA to participate in an uplink (UL) multi-user (MU) simultaneous transmission (wherein the first PPDU includes trigger information that elicits the STA to participate in an uplink (UL) multi-user (MU) simultaneous transmission, see claim 2).

Regarding claim 4, ‘452 discloses the method of claim 3, wherein the first frame is a trigger frame that includes the trigger information (wherein the trigger information is included in a trigger frame included in the first PPDU, see claim 3).

Regarding claim 5, ‘452 discloses the method of claim 1, wherein the duration is indicated in a transmit opportunity (TXOP) duration field of a control field of a preamble portion of the second frame (wherein the duration is indicated in a transmit opportunity (TXOP) duration field of a control field of a preamble portion of the second PPDU, see claim 4).

Regarding claim 6, ‘452 discloses the method of claim 5, wherein the control field is an HE-SIG-A field (wherein the control field is an HE-SIG-A field, see claim 5).

Regarding claim 7, ‘452 discloses the method of claim 1, wherein the STA transmits the third frame to the AP an Interframe Space (IFS) time after receiving the first frame (wherein the STA transmits the third PPDU to the AP an Interframe Space (xIFS) time after receiving the first PPDU, see claim 6).

Regarding claim 8, ‘452 discloses the method of claim 7, wherein the IFS time is a Short Interframe Space (SIFS) time (wherein the xIFS time is a Short Interframe Space (SIFS) time, see claim 7).

Regarding claim 9, ‘452 discloses a station operating in a Wireless Local Area Network (WLAN), the station comprising: 
a set of one or more processors (a set of one or more processors, see claim 10); and 
a non-transitory machine-readable storage medium having stored therein instructions, which when executed by the set of one or more processors, causes the station to (a non-transitory machine-readable storage medium having stored therein instructions, which when executed by the set of one or more processors, causes the network device to, see claim 10): 
receive a first frame from an Access Point (AP) (receive, via the RF transceiver, a first Physical Layer Protocol Data Unit (PPDU) from an Access Point (AP), see claim 10); 
determine whether a Network Allocation Vector (NAV) maintained by the station was previously set using a duration indicated in a second frame that (1) was received by the station prior to receiving the first frame and (2) originated from the AP (determine whether the NAV maintained by the STA was previously set using a duration indicated in a second PPDU that was received by the STA prior to receiving the first PPDU and that originated from a same Basic Service Set (BSS) as a BSS corresponding to the first PPDU, see claim 10); and 
transmit a third frame to the AP as an immediate response to the first frame without considering the NAV maintained by the station when a determination is made that the NAV maintained by the station was previously set using the duration indicated in the second frame that originated from the AP (transmit, via the RF transceiver, a third PPDU to the AP as an immediate response to the first PPDU without considering the NAV maintained by the STA when a determination is made that the NAV maintained by the STA was previously set using the duration indicated in the second PPDU that originated from the same BSS as the BSS corresponding to the first PPDU, see claim 10).
Although the claims at issue are not identical, it is clear that the conflicting claims are not patentably distinct from each other because claim 9 of the instant application merely broadens the scope of claim 10 of the ‘452 Patent. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 10, ‘452 discloses the station of claim 9, wherein the transmitting is performed with consideration to the NAV maintained by the station when a determination is made that the NAV maintained by the station was not previously set using the duration indicated in the second frame that originated from the AP (with consideration for the NAV maintained by the STA when a determination is made that the NAV maintained by the STA was not previously set using the duration indicated in the second PPDU that originated from the same BSS as the BSS corresponding to the first PPDU, see claim 10).

Regarding claim 11, ‘452 discloses the station of claim 9, wherein the first frame includes trigger information that elicits the station to participate in an uplink (UL) multi-user (MU) simultaneous transmission (wherein the first PPDU includes trigger information that elicits the STA to participate in an uplink (UL) multi-user (MU) simultaneous transmission, see claim 11).

Regarding claim 12, ‘452 discloses the station of claim 11, wherein the first frame is a trigger frame that includes the trigger information (wherein the trigger information is included in a trigger frame included in the first PPDU, see claim 12).

Regarding claim 13, ‘452 discloses the station of claim 9, wherein the duration is indicated in a transmit opportunity (TXOP) duration field of a control field of a preamble portion of the second frame (wherein the duration is indicated in a transmit opportunity (TXOP) duration field of a control field of a preamble portion of the second PPDU, see claim 13).

Regarding claim 14, ‘452 discloses the station of claim 13, wherein the control field is an HE-SIG-A field (wherein the control field is an HE-SIG-A field, see claim 14).

Regarding claim 15, ‘452 discloses the station of claim 9, wherein the station transmits the third frame to the AP an Interframe Space (IFS) time after receiving the first frame (wherein the STA transmits the third PPDU to the AP an Interframe Space (xIFS) time after receiving the first PPDU, see method claim 6).

Regarding claim 16, ‘452 discloses the station of claim 15, wherein the IFS time is a Short Interframe Space (SIFS) time (wherein the xIFS time is a Short Interframe Space (SIFS) time, see method claim 7).

Regarding claim 17, ‘452 discloses a non-transitory machine-readable medium storing instructions, which when executed by one or more processors of a station (STA) in a Wireless Local Area Network (WLAN), causes the STA to (A non-transitory machine-readable medium storing instructions, which when executed by one or more processors of a network device implementing a station (STA) in a Wireless Local Area Network (WLAN), causes the network device to perform operations, see claim 15): 
receive a first frame from an Access Point (AP) (receiving a first Physical Layer Protocol Data Unit (PPDU) from an Access Point (AP), see claim 15); 
determine whether a Network Allocation Vector (NAV) maintained by the STA was previously set using a duration indicated in a second frame that (1) was received by the STA prior to receiving the first frame and (2) originated from the AP (determine whether the NAV maintained by the STA was previously set using a duration indicated in a second PPDU that was received by the STA prior to receiving the first PPDU and that originated from a same Basic Service Set (BSS) as a BSS corresponding to the first PPDU, see system claim 10); and 
transmit a third frame to the AP as an immediate response to the first frame without considering the NAV maintained by the STA when a determination is made that the NAV maintained by the STA was previously set using the duration indicated in the second frame that originated from the AP (transmitting a second PPDU to the AP as an immediate response to the first PPDU, wherein the transmission of the second PPDU is made without consideration to the NAV maintained by the STA when the NAV maintained by the STA was set by a frame originating from the AP that was received by the STA prior to receiving the first PPDU, see claim 15).
Although the claims at issue are not identical, it is clear that the conflicting claims are not patentably distinct from each other because claim 17 of the instant application merely broadens the scope of system claim 10 and claim 15 of the ‘452 Patent. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 18, ‘452 discloses the non-transitory machine-readable medium of claim 17, wherein the transmitting is performed with consideration to the NAV maintained by the STA when a determination is made that the NAV maintained by the STA was not previously set using the duration indicated in the second frame that originated from the AP (transmitting a second PPDU to the AP as an immediate response to the first PPDU, wherein the transmission of the second PPDU is made with consideration to a Network Allocation Vector (NAV) maintained by the STA when the NAV maintained by the STA was not set by a frame originating from the AP, see claim 15).

Regarding claim 19, ‘452 discloses the non-transitory machine-readable medium of claim 17, wherein the first frame includes trigger information that elicits the STA to participate in an uplink (UL) multi-user (MU) simultaneous transmission, and wherein the first frame is a trigger frame that includes the trigger information (wherein the first PPDU includes trigger information that elicits the STA to participate in an uplink (UL) multi-user (MU) simultaneous transmission and the second PPDU is part of the UL MU simultaneous transmission, see claim 19).

Regarding claim 20, ‘452 discloses the non-transitory machine-readable medium of claim 17, wherein the duration is indicated in a transmit opportunity (TXOP) duration field of an HE-SIG-A field of a preamble portion of the second frame (wherein the duration is indicated in a transmit opportunity (TXOP) duration field of a control field of a preamble portion of the second PPDU, wherein the control field is an HE-SIG-A field, see system claims 13 and 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ali Atefi (US Patent Application Publication 2018/0376460), and further in view of Asterjadhi et al (US Patent Application Publication 2016/0242070). Hereinafter Atefi and Asterjadhi.

Regarding claim 1, Atefi discloses a method implemented by a station (STA) in a Wireless Local Area Network (WLAN) to disregard a Network Allocation Vector (NAV) maintained by the STA, the method comprising: 
receiving a first frame from an Access Point (AP) (the AP performs DL communication, where the AP transmits a DL transmission to a STA (e.g. DL transmission 234), paragraph [0050]; DL transmission 234 is the first frame); 
determining whether the NAV maintained by the STA was previously set in a second frame that (1) was received by the STA prior to receiving the first frame and (2) originated from the AP (the STA considers a NAV unless the NAV was set by a frame originating from the apparatus from which the ULTR (e.g. DL transmission 222) was transmitted in response to receiving the ULTR (e.g. DL transmission 234), and the STA transmits a frame, packet, and/or data unit without considering the NAV if/when the NAV was previously set by a frame originating from an AP from which the ULTR (e.g. DL transmission) is transmitted in response to receiving the ULTR (e.g. DL transmission), where the AP transmits a DL transmission to the STA, paragraphs [0025], [0057]; the STA determines if the NAV is previously set by a frame originating from the AP); and 
transmitting a third frame to the AP as an immediate response to the first frame without considering the NAV maintained by the STA when a determination is made that the NAV maintained by the STA was previously set using the duration indicated in the second frame that originated from the AP (the STA considers a NAV unless the NAV was set by a frame originating from the apparatus from which the ULTR (e.g. DL transmission 222) was transmitted in response to receiving the ULTR (e.g. DL transmission 234), and the STA transmits a frame, packet, and/or data unit without considering the NAV if/when the NAV was previously set by a frame originating from an AP from which the ULTR (e.g. DL transmission) is transmitted in response to receiving the ULTR (e.g. DL transmission), paragraph [0057]; UL transmission 264 is the third frame that is an immediate response to the DL transmission 234 (i.e. the first frame)).
However, Atefi does not explicitly disclose “determining whether the NAV maintained by the STA was previously set using a duration indicated in a second frame.”
Asterjadhi discloses “determining whether the NAV maintained by the STA was previously set using a duration indicated in a second frame” as the access to the medium is enabled by transmitting a message from the receiver to the transmitter that allows the transmitter to discard or otherwise ignore previously set network allocation vector (NAV) durations or deferral mechanisms and access the medium to initiate the communications exchange within a predefined time after reception of the frame that is transmitted by the receiver, where the AP transmits a trigger frame that includes a duration field indicating the length of the NAV to define transmission schedule (paragraphs [0046], [0088]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Atefi and Asterjadhi before him or her, to incorporate the AP transmitting a trigger frame as taught by Asterjadhi, to improve the AP of Atefi for defining a transmission schedule for the STA. The motivation for doing so would have been to experience improved efficiency (paragraph [0050] of Asterjadhi).

Regarding claim 2, Atefi and Asterjadhi disclose the method of claim 1, Atefi discloses wherein the transmitting is performed with consideration to the NAV maintained by the STA when a determination is made that the NAV maintained by the STA was not previously set using the duration indicated in the second frame that originated from the AP (the STA considers a NAV in response to receiving an ULTR (e.g. DL transmission 234) from the AP, unless the NAV was most recently set by a frame originating from the AP, paragraph [0057]; the STA considers the NAV when it is not previously set).

Regarding claim 3, Atefi and Asterjadhi disclose the method of claim 1, Atefi discloses wherein the first frame includes trigger information that elicits the STA to participate in an uplink (UL) multi-user (MU) simultaneous transmission (the AP transmits DL transmission configured to trigger simultaneous UL transmission, where the DL transmission is configured to assign at least one RU (resource unit) for UL multiuser transmission, paragraphs [0050], [0053]).

Regarding claim 4, Atefi and Asterjadhi disclose the method of claim 3, Atefi discloses wherein the first frame is a trigger frame that includes the trigger information (the AP transmits DL transmission configured to trigger simultaneous UL transmission, where the DL transmission is configured to assign at least one RU (resource unit) for UL multiuser transmission, paragraphs [0050], [0053]).

Regarding claim 5, Atefi and Asterjadhi disclose the method of claim 1, Atefi discloses wherein the duration is indicated in a transmit opportunity (TXOP) duration field of a control field of a preamble portion of the second frame (the STA receives a frame (e.g. ULTR frame, MU UL frame, etc.) that is configured to set/update/adjust a NAV of the STA, and includes information indicating a setting, duration of time or TXOP that is associated with/can be used to set/update/adjust a NAV of the STA, paragraph [0076]).

Regarding claim 6, Atefi and Asterjadhi disclose the method of claim 5, but Atefi does not explicitly disclose wherein the control field is an HE-SIG-A field.
Asterjadhi discloses “wherein the control field is an HE-SIG-A field” as the trigger frame includes he-sig-a information field (paragraph [0096]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Atefi and Asterjadhi before him or her, to incorporate the AP transmitting a trigger frame including HE-SIG-A information as taught by Asterjadhi, to improve the AP of Atefi for defining a transmission schedule for the STA. The motivation for doing so would have been to experience improved efficiency (paragraph [0050] of Asterjadhi).

Regarding claim 7, Atefi and Asterjadhi disclose the method of claim 1, but Atefi does not explicitly disclose wherein the STA transmits the third frame to the AP an Interframe Space (IFS) time after receiving the first frame.
Asterjadhi discloses “wherein the STA transmits the third frame to the AP an Interframe Space (IFS) time after receiving the first frame” as the access to the medium is enabled by transmitting a message from the receiver to the transmitter that allows the transmitter to discard or otherwise ignore previously set network allocation vector (NAV) durations or deferral mechanisms and access the medium to initiate the communications exchange within a predefined time after reception of the frame that is transmitted by the receiver, where the pre-defined time is short interframe space (SIFS) (paragraph [0046]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Atefi and Asterjadhi before him or her, to incorporate the AP transmitting a trigger frame as taught by Asterjadhi, to improve the AP of Atefi for defining a transmission schedule for the STA. The motivation for doing so would have been to experience improved efficiency (paragraph [0050] of Asterjadhi).

Regarding claim 8, Atefi and Asterjadhi disclose the method of claim 7, but Atefi does not explicitly disclose wherein the IFS time is a Short Interframe Space (SIFS) time.
Asterjadhi discloses “wherein the STA transmits the third frame to the AP an Interframe Space (IFS) time after receiving the first frame” as the access to the medium is enabled by transmitting a message from the receiver to the transmitter that allows the transmitter to discard or otherwise ignore previously set network allocation vector (NAV) durations or deferral mechanisms and access the medium to initiate the communications exchange within a predefined time after reception of the frame that is transmitted by the receiver, where the pre-defined time is short interframe space (SIFS) (paragraph [0046]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Atefi and Asterjadhi before him or her, to incorporate the AP transmitting a trigger frame as taught by Asterjadhi, to improve the AP of Atefi for defining a transmission schedule for the STA. The motivation for doing so would have been to experience improved efficiency (paragraph [0050] of Asterjadhi).

Regarding claim 9, Atefi discloses a station operating in a Wireless Local Area Network (WLAN), the station (STA) comprising: 
a set of one or more processors (the STA includes one or more processor(s), paragraph [0100]); and 
a non-transitory machine-readable storage medium having stored therein instructions, which when executed by the set of one or more processors (the STA includes one or more computer-readable medium, where the computer-readable medium is used for storing data that is manipulated by the processor(s), paragraphs [0100], [0102]), causes the station to: 
receive a first frame from an Access Point (AP) (the AP performs DL communication, where the AP transmits a DL transmission to a STA (e.g. DL transmission 234), paragraph [0050]; DL transmission 234 is the first frame); 
determine whether a Network Allocation Vector (NAV) maintained by the station was previously set in a second frame that (1) was received by the station prior to receiving the first frame and (2) originated from the AP (the STA considers a NAV unless the NAV was set by a frame originating from the apparatus from which the ULTR (e.g. DL transmission 222) was transmitted in response to receiving the ULTR (e.g. DL transmission 234), and the STA transmits a frame, packet, and/or data unit without considering the NAV if/when the NAV was previously set by a frame originating from an AP from which the ULTR (e.g. DL transmission) is transmitted in response to receiving the ULTR (e.g. DL transmission), where the AP transmits a DL transmission to the STA, paragraphs [0025], [0057]; the STA determines if the NAV is previously set by a frame originating from the AP); and 
transmit a third frame to the AP as an immediate response to the first frame without considering the NAV maintained by the station when a determination is made that the NAV maintained by the station was previously set using the duration indicated in the second frame that originated from the AP (the STA considers a NAV unless the NAV was set by a frame originating from the apparatus from which the ULTR (e.g. DL transmission 222) was transmitted in response to receiving the ULTR (e.g. DL transmission 234), and the STA transmits a frame, packet, and/or data unit without considering the NAV if/when the NAV was previously set by a frame originating from an AP from which the ULTR (e.g. DL transmission) is transmitted in response to receiving the ULTR (e.g. DL transmission), paragraph [0057]; UL transmission 264 is the third frame that is an immediate response to the DL transmission 234 (i.e. the first frame)).
However, Atefi does not explicitly disclose “determine whether the NAV maintained by the STA was previously set using a duration indicated in a second frame.”
Asterjadhi discloses “determine whether the NAV maintained by the STA was previously set using a duration indicated in a second frame” as the access to the medium is enabled by transmitting a message from the receiver to the transmitter that allows the transmitter to discard or otherwise ignore previously set network allocation vector (NAV) durations or deferral mechanisms and access the medium to initiate the communications exchange within a predefined time after reception of the frame that is transmitted by the receiver, where the AP transmits a trigger frame that includes a duration field indicating the length of the NAV to define transmission schedule (paragraphs [0046], [0088]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Atefi and Asterjadhi before him or her, to incorporate the AP transmitting a trigger frame as taught by Asterjadhi, to improve the AP of Atefi for defining a transmission schedule for the STA. The motivation for doing so would have been to experience improved efficiency (paragraph [0050] of Asterjadhi).

Regarding claim 10, Atefi and Asterjadhi disclose the station of claim 9, Atefi discloses wherein the transmitting is performed with consideration to the NAV maintained by the station when a determination is made that the NAV maintained by the station was not previously set using the duration indicated in the second frame that originated from the AP (the STA considers a NAV in response to receiving an ULTR (e.g. DL transmission 234) from the AP, unless the NAV was most recently set by a frame originating from the AP, paragraph [0057]; the STA considers the NAV when it is not previously set).

Regarding claim 11, Atefi and Asterjadhi disclose the station of claim 9, Atefi discloses wherein the first frame includes trigger information that elicits the station to participate in an uplink (UL) multi-user (MU) simultaneous transmission (the AP transmits DL transmission configured to trigger simultaneous UL transmission, where the DL transmission is configured to assign at least one RU (resource unit) for UL multiuser transmission, paragraphs [0050], [0053]).

Regarding claim 12, Atefi and Asterjadhi disclose the station of claim 11, Atefi discloses wherein the first frame is a trigger frame that includes the trigger information (the AP transmits DL transmission configured to trigger simultaneous UL transmission, where the DL transmission is configured to assign at least one RU (resource unit) for UL multiuser transmission, paragraphs [0050], [0053]).

Regarding claim 13, Atefi and Asterjadhi disclose the station of claim 9, Atefi discloses wherein the duration is indicated in a transmit opportunity (TXOP) duration field of a control field of a preamble portion of the second frame (the STA receives a frame (e.g. ULTR frame, MU UL frame, etc.) that is configured to set/update/adjust a NAV of the STA, and includes information indicating a setting, duration of time or TXOP that is associated with/can be used to set/update/adjust a NAV of the STA, paragraph [0076]).

Regarding claim 14, Atefi and Asterjadhi disclose the station of claim 13, but Atefi does not explicitly disclose wherein the control field is an HE-SIG-A field.
Asterjadhi discloses “wherein the control field is an HE-SIG-A field” as the trigger frame includes he-sig-a information field (paragraph [0096]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Atefi and Asterjadhi before him or her, to incorporate the AP transmitting a trigger frame including HE-SIG-A information as taught by Asterjadhi, to improve the AP of Atefi for defining a transmission schedule for the STA. The motivation for doing so would have been to experience improved efficiency (paragraph [0050] of Asterjadhi).

Regarding claim 15, Atefi and Asterjadhi disclose the station of claim 9, but Atefi does not explicitly disclose wherein the station transmits the third frame to the AP an Interframe Space (IFS) time after receiving the first frame.
Asterjadhi discloses “wherein the station transmits the third frame to the AP an Interframe Space (IFS) time after receiving the first frame” as the access to the medium is enabled by transmitting a message from the receiver to the transmitter that allows the transmitter to discard or otherwise ignore previously set network allocation vector (NAV) durations or deferral mechanisms and access the medium to initiate the communications exchange within a predefined time after reception of the frame that is transmitted by the receiver, where the pre-defined time is short interframe space (SIFS) (paragraph [0046]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Atefi and Asterjadhi before him or her, to incorporate the AP transmitting a trigger frame as taught by Asterjadhi, to improve the AP of Atefi for defining a transmission schedule for the STA. The motivation for doing so would have been to experience improved efficiency (paragraph [0050] of Asterjadhi).

Regarding claim 16, Atefi and Asterjadhi disclose the station of claim 15, but Atefi does not explicitly disclose wherein the IFS time is a Short Interframe Space (SIFS) time.
Asterjadhi discloses “wherein the IFS time is a Short Interframe Space (SIFS) time” as the access to the medium is enabled by transmitting a message from the receiver to the transmitter that allows the transmitter to discard or otherwise ignore previously set network allocation vector (NAV) durations or deferral mechanisms and access the medium to initiate the communications exchange within a predefined time after reception of the frame that is transmitted by the receiver, where the pre-defined time is short interframe space (SIFS) (paragraph [0046]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Atefi and Asterjadhi before him or her, to incorporate the AP transmitting a trigger frame as taught by Asterjadhi, to improve the AP of Atefi for defining a transmission schedule for the STA. The motivation for doing so would have been to experience improved efficiency (paragraph [0050] of Asterjadhi).

Regarding claim 17, Atefi discloses a non-transitory machine-readable medium storing instructions, which when executed by one or more processors of a station (STA) in a Wireless Local Area Network (WLAN) (the STA includes one or more computer-readable medium, where the computer-readable medium is used for storing data that is manipulated by the processor(s), paragraphs [0100], [0102]), causes the STA to: 
receive a first frame from an Access Point (AP) (the AP performs DL communication, where the AP transmits a DL transmission to a STA (e.g. DL transmission 234), paragraph [0050]; DL transmission 234 is the first frame); 
determine whether a Network Allocation Vector (NAV) maintained by the STA was previously set in a second frame that (1) was received by the STA prior to receiving the first frame and (2) originated from the AP (the STA considers a NAV unless the NAV was set by a frame originating from the apparatus from which the ULTR (e.g. DL transmission 222) was transmitted in response to receiving the ULTR (e.g. DL transmission 234), and the STA transmits a frame, packet, and/or data unit without considering the NAV if/when the NAV was previously set by a frame originating from an AP from which the ULTR (e.g. DL transmission) is transmitted in response to receiving the ULTR (e.g. DL transmission), where the AP transmits a DL transmission to the STA, paragraphs [0025], [0057]; the STA determines if the NAV is previously set by a frame originating from the AP); and 
transmit a third frame to the AP as an immediate response to the first frame without considering the NAV maintained by the STA when a determination is made that the NAV maintained by the STA was previously set using the duration indicated in the second frame that originated from the AP (the STA considers a NAV unless the NAV was set by a frame originating from the apparatus from which the ULTR (e.g. DL transmission 222) was transmitted in response to receiving the ULTR (e.g. DL transmission 234), and the STA transmits a frame, packet, and/or data unit without considering the NAV if/when the NAV was previously set by a frame originating from an AP from which the ULTR (e.g. DL transmission) is transmitted in response to receiving the ULTR (e.g. DL transmission), paragraph [0057]; UL transmission 264 is the third frame that is an immediate response to the DL transmission 234 (i.e. the first frame)).
However, Atefi does not explicitly disclose “determine whether the NAV maintained by the STA was previously set using a duration indicated in a second frame.”
Asterjadhi discloses “determine whether the NAV maintained by the STA was previously set using a duration indicated in a second frame” as the access to the medium is enabled by transmitting a message from the receiver to the transmitter that allows the transmitter to discard or otherwise ignore previously set network allocation vector (NAV) durations or deferral mechanisms and access the medium to initiate the communications exchange within a predefined time after reception of the frame that is transmitted by the receiver, where the AP transmits a trigger frame that includes a duration field indicating the length of the NAV to define transmission schedule (paragraphs [0046], [0088]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Atefi and Asterjadhi before him or her, to incorporate the AP transmitting a trigger frame as taught by Asterjadhi, to improve the AP of Atefi for defining a transmission schedule for the STA. The motivation for doing so would have been to experience improved efficiency (paragraph [0050] of Asterjadhi).

Regarding claim 18, Atefi and Asterjadhi disclose the non-transitory machine-readable medium of claim 17, Atefi discloses wherein the transmitting is performed with consideration to the NAV maintained by the STA when a determination is made that the NAV maintained by the STA was not previously set using the duration indicated in the second frame that originated from the AP (the STA considers a NAV in response to receiving an ULTR (e.g. DL transmission 234) from the AP, unless the NAV was most recently set by a frame originating from the AP, paragraph [0057]; the STA considers the NAV when it is not previously set).

Regarding claim 19, Atefi and Asterjadhi disclose the non-transitory machine-readable medium of claim 17, Atefi discloses wherein the first frame includes trigger information that elicits the STA to participate in an uplink (UL) multi-user (MU) simultaneous transmission, and wherein the first frame is a trigger frame that includes the trigger information (the AP transmits DL transmission configured to trigger simultaneous UL transmission, where the DL transmission is configured to assign at least one RU (resource unit) for UL multiuser transmission, paragraphs [0050], [0053]).

Regarding claim 20, Atefi and Asterjadhi disclose the non-transitory machine-readable medium of claim 17, Atefi discloses wherein the duration is indicated in a transmit opportunity (TXOP) duration field of a preamble portion of the second frame (the STA receives a frame (e.g. ULTR frame, MU UL frame, etc.) that is configured to set/update/adjust a NAV of the STA, and includes information indicating a setting, duration of time or TXOP that is associated with/can be used to set/update/adjust a NAV of the STA, paragraph [0076]).
However, Atefi does not explicitly disclose “an HE-SIG-A field of a preamble portion.”
Asterjadhi discloses “an HE-SIG-A field of a preamble portion” as the trigger frame includes he-sig-a information field (paragraph [0096]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Atefi and Asterjadhi before him or her, to incorporate the AP transmitting a trigger frame including HE-SIG-A information as taught by Asterjadhi, to improve the AP of Atefi for defining a transmission schedule for the STA. The motivation for doing so would have been to experience improved efficiency (paragraph [0050] of Asterjadhi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yongho SEOK – the STA receives setting information from an AP with respect to at least one slot allowing channel access by the STA, and begins channel access from a slot boundary of the at least one sloe without a clear channel assessment
LEE et al – the AP transmits at least one of a first downlink frame or a trigger frame based at least on the decremented backoff timer associated with the first and second access functions
NOH et al – the station receives a trigger frame the carrier sense required subfield set to the first state sends a response at a predetermined time interval without performing a carrier sense operation, and the station that receives a trigger frame having the carrier sense required subfield set to the second state determines whether to send a response based on performing a carrier sense operation
LUO et al – the receiving node receives a PPDU sent by a transmitting node, determines whether the receiving node satisfies a condition of allowing simultaneous transmission, and keeps a current NAV value unchanged if the condition is satisfied or decodes the received PPDU to obtain a duration field for updating the current NAV value to a value of the duration field if the condition is not satisfied

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468